Exhibit 10.36

February 19, 2013

Employee Name

Dear                     :

The Compensation Committee of the Board of Directors (the “Committee”) of FBR &
Co. (the “Company”) has established the FBR & Co. Retention and Incentive Plan
II (the “Plan”), and you have been selected by the Committee as an eligible
participant in the Plan. As such, you have been granted an Award under the Plan
as set forth in this letter (the “Award Letter”). Capitalized terms used herein
that are not otherwise defined shall have the meaning given to them in the Plan,
a copy of which is attached hereto.

An Award under the Plan represents an interest in the RSU Pool established under
the Plan. The RSU Pool consists of a fixed number of shares of Company
restricted common stock units to be granted from the shares available under the
2006 Long-Term Incentive Plan (“Stock Plan”). As a participant in the Plan, you
are being allocated an interest in the aggregate RSU Pool in the amount set
forth below. Because the number of Participants is fixed at the outset of the
Plan, and the aggregate RSU Pool is likewise fixed, any forfeiture of awards by
other Participants will result in the remaining Participants being entitled to a
proportionately larger share of the RSU Pool assuming that they remain employed
through the vesting date or as otherwise specified in this Award Letter and the
Plan.

This Award Letter provides the general terms of your Award and is subject in its
entirety to the terms of the Plan. In addition, your RSU Pool Award will be
evidenced by a separate RSU Award Agreement (with separate RSU Award Agreements
to be entered into following the Initial Grant Date upon the reallocation of
Award Units and the associates RSU Pool Awards that are forfeited by other
Participants, if any). RSU Pool Awards are granted under the Stock Plan. You
acknowledge having received a copy of the Plan and by signing this Award Letter
you hereby consent to the terms and conditions of the Plan, including without
limitation Section 7 thereof.

Initial Grant Date: February 5, 2013

RSU Pool: The aggregate number of shares of Company common stock represented by
the RSU Pool for all Participants is 953,415.

Participants and Award Units: There are 44 Participants in the RSU Pool, and the
RSU Pool has been divided into 953,415 equal ownership interests (“Award Units”)
in the aggregate for all Participants.

Individual Award: You are hereby awarded             Award Units, reflecting an
ownership percentage as of the date of this Award Letter of approximately
            % of the RSU Pool. Your Award Units currently represent an RSU Pool
Award as of the Initial Grant Date in respect of             shares of Common
Stock.

Restriction Period: The restriction period is the vesting or waiting period
before you have full ownership of your Award. Awards under the Plan will have a
three-year restriction period that will lapse on the third anniversary of the
Initial Grant Date (including with respect to future allocations you may receive
from the RSU Pool due to forfeitures by other participants) subject to your
continued employment with the Company through such date. The Plan sets forth
your rights to accelerated vesting of all or a pro-rata portion of your Award in
the event of certain terminations of employment prior to the third anniversary
of the Initial Grant Date.



--------------------------------------------------------------------------------

Settlement of Awards: As soon as practicable (and in any event within 55 days)
after the restriction period lapses (but no later than March 15 of the year
following the year in which the Award vests) and after satisfaction of your tax
obligation (as described in the “Taxes” section below), the Company will issue
shares of Common Stock (or, in the Committee’s discretion, a cash payment based
on the per share “fair market value” (as defined in the Stock Plan)) to you in
settlement of the vested RSU Pool Award. Until vesting occurs and your Award is
settled, you will not have any ownership rights in the shares of Common Stock
underlying your RSU Pool Award. Upon the settlement of any individual Award
prior to the time that all Awards vest (e.g., as a result of the death of a
Participant), the RSU Pool shall be reduced by the amount paid or delivered in
respect of such settlement, and the Award Units settled shall be retired and
shall not be reissued.

Taxes: You are strongly advised to consult with your own tax professional
concerning the tax implications of your Award based on your particular
circumstances. The Company cannot provide you with tax advice. Your right to
receive settlement of the Award will be subject to payment by you of all
applicable taxes.

Grant Acceptance: Please acknowledge your acceptance of your Award under the
Plan, your receipt of a copy of the Plan and your agreement with all terms and
conditions set forth in this Award Letter and in the Plan, by signing below
where indicated and returning this Award Letter to Jennifer Kramer in Human
Resources by March 8, 2013 with a completed and signed RSU Award Agreement.

Please contact Gavin Beske at 703-312-9568 if you have any questions.

 

/s/ Richard J. Hendrix

Richard J. Hendrix

President & CEO, FBR & Co.

Accepted and agreed as of

                    , 2013

By:  

 

Name:  